DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Invention I, Claims 1-17 and 21 in the reply filed on March 29, 2021 is acknowledged. Thus, Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2021.

Claim Objections
Claim 4 is objected to because of the following informalities: the limitation appears to read “provide”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the limitation appears to read “a mold compound”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 10, the limitation “a die mounted on a second surface of the flexible circuit” is already recited. It is not clear how “the die is mounted on the first surface of the flexible circuit”. It is not clear whether the die is mounted on the first or the second surface of the flexible circuit. Thus, the limitation renders the claim indefinite and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0056562 A1 to Skrzypchak (“Skrzypchak”) in view of U.S. Patent Application Publication No. 2017/0331371 A1 to Parto (“Parto”), U.S. Patent Application Publication No. 2018/0040593 A1 to Zhou et al. (“Zhou”), and U.S. Patent Application Publication No. 2013/0001797 A1 to Choi et al. (“Choi”).								As to claim 1, Skrzypchak discloses a semiconductor package comprising: a substrate (14) forming a first surface and a second surface that opposes the first surface; a set of terminals (18) protruding from the first surface of the substrate (14); a power stage (16) physically and thermally coupled to the first surface of the substrate (14); a flexible circuit (12) including at least one circuit layer forming power stage  flexible circuit (12) and the substrate (14); and a die (16) mounted on a second surface of the flexible circuit (12) opposite the power stage (16) such that the die (16) is electrically connected to the control circuit conductors, wherein an output of the die (16) is electrically connected to an input of the power stage (16) via the control circuit conductors (See Fig. 1, Fig. 2, ¶ 0014, ¶ 0016, ¶ 0020) (Notes: the substrate is a support element to accommodate circuit elements formed thereon. The “power stage” is interpreted as a power supply element as the limitation “stage” does not specify any particular physical structure. The “flexible circuit” does not specify any physical material/dimension such that a printed circuit board has a degree of flexibility, where a thin layer of the circuit relative to a thicker element is relatively flexible. Further, the printed circuit board/circuit is known to provide interconnections, where power and control conductors are embedded and routed in the printed circuit board/circuit and separated by insulating substrate layers. The power stage and die on the flexible circuit are interconnected via the flexible circuit such that the output of the die is electrically connected to the input of the power stage to form an integrated circuit and power supply. Lastly, the “physically and thermally coupled to” may include intermediate element therebetween as seen in FIG. 3A of the Drawings and Claim 9).										Parto also discloses a power stage (123, 127) and a die (113A) is electrically  flexible circuit (150/200) and the substrate (170); and a die (104a-104b, 164) mounted on a second surface (158) of the flexible circuit (150/200) opposite the power stage (104c-104d) such that the die (104a-104b, 164) is electrically connected to the control circuit conductors (¶ 0023, ¶ 0024), wherein an output of the die (104a-104b, 164)  is electrically connected to an input of the power stage (104c-104d) via the control circuit conductors (¶ 0023, ¶ 0024) (See Zhou Fig. 4, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0027, ¶ 0028, ¶ 0029 and Choi Fig. 1, ¶ 0039) (Notes: the power stage and the die are interconnected through portions of circuit layers that are power stage conductors and control circuit conductors to properly integrate the functionalities of the power stage and the die. Further, the flexible circuit/interposer/rigid As to claim 2, Skrzypchak in view of Zhou and Choi further discloses wherein the flexible circuit (12/150/200) forms alignment features (20, 22) engaged with the set of terminals (18) protruding from the substrate (14) (See Skrzypchak Fig. 2, ¶ 0014) (Notes: the physical contact formed on the set of terminals provides adhesion and therefore alignment engaged thereon).									As to claim 3, Skrzypchak in view of Parto and Zhou further discloses wherein a grounded portion (107) of the power stage conductors (¶ 0023, ¶ 0024) is electrically connected to a grounded portion (107) of the control circuit conductors (121, 125/¶ 0023, ¶ 0024) via a ground pin (106) of the set of terminals (18) (See Skrzypchak Fig. 2, Parto Fig. 1, ¶ 0076, ¶ 0080, and Zhou ¶ 0023, ¶ 0024).					As to claim 4, Skrzypchak in view of Parto further discloses wherein the grounded portion (107) of the power stage conductors (¶ 0023, ¶ 0024), the ground pin (106) and the grounded portion (107) of the control circuit conductors (121, 125/¶ 0023, ¶ 0024) provides a ground return path for an electrical signal between the input of the power stage (16/123, 127/104c-104d) and the output of the die (16/113A/104a-104b, 164) (See Parto Fig. 1) (Notes: such a functionality is achieved by comparing Fig. 1 of Parto to FIG. 2 of the Drawings and may be intended-use).						As to claim 5, Skrzypchak in view of Parto and Zhou further discloses wherein the output of the die (16/113A/104a-104b, 164) is electrically connected to the input for the power stage (16/123, 127/104c-104d) via the control circuit conductors (121, 125/¶ 0023, ¶ 0024) and one of the set of terminals (18) (See Parto Fig. 1) (Notes: such a As to claim 6, Skrzypchak in view of Parto and Zhou further discloses wherein the power stage (16/123, 127/104c-104d) is a first power stage (16/123/104c), the semiconductor package further comprising a second power stage (16/127/104d) physically and thermally coupled to the first surface of the substrate (14) such that the second power stage (16/127/104d) is between the flexible circuit (12) and the substrate (14), wherein the first power stage (16/123/104c) is electrically connected to the second power stage (16/127/104d) via the power stage conductors (¶ 0023, ¶ 0024) (See Skrzypchak Fig. 2 and Parto Fig. 1).									As to claim 7, Skrzypchak in view of Zhou and Choi further discloses wherein the insulating substrate layer (152) of the flexible circuit (12/150/200) is a first insulating substrate layer (laminated layers, ¶ 0023), the flexible circuit (12/150/200) further including a second insulating substrate layer (laminated layers, ¶ 0023) on an opposite side of the power stage conductors (¶ 0023, ¶ 0024) relative to the first insulating substrate layer (laminated layers, ¶ 0023) (See Zhou ¶ 0023, ¶ 0024).			As to claim 8, Skrzypchak in view of Zhou further discloses wherein the control circuit conductors (¶ 0023, ¶ 0024) are on an outer surface of the flexible circuit (12/150/200) (See Zhou Fig. 4).										As to claim 9, Skrzypchak discloses further comprising a thermal interface material (30) between the power stage (16) and the first surface of the substrate (14) (See Fig. 2) (Notes: the “thermal interface material” does not specify any particular material such that 30 in contact with the power stage and the substrate meets the As to claim 10, Skrzypchak in view of Zhou and Choi discloses further comprising: a first set of solder bumps (126) forming electrical connections between the power stage (16/104c-104d) and the flexible circuit (12/150/200) such that the die (16) is mounted on the first surface (162) of the flexible circuit (12/150/200) in a first flip chip arrangement; and a second set of solder bumps (126) between the die (16) and the flexible circuit (12/150/200) such that the power stage (16/104c-104d) is mounted on the second surface (158) of the flexible circuit (12/150/200) in a second flip chip arrangement (See Skrzypchak Fig. 2 and Zhou Fig. 4, ¶ 0018). 					As to claim 11, Skrzypchak in view of Parto, Zhou, and Choi discloses further comprising one or more passive components (141) of a sensing circuit (141) mounted on the second surface of the flexible circuit (12/150/200) and electrically connected to the die (16/113A/104a-104b, 164) via the control circuit conductors (121, 125/¶ 0023, ¶ 0024) (See Parto Fig. 1, ¶ 0022, ¶ 0074) such that an overcurrent protection may be integrated.
As to claim 12, Skrzypchak discloses further comprising mold compound (30) at least partially covering the power stage (16), the die (16), the flexible circuit (12) and the substrate (14) with the second surface of the substrate (14) exposed (See Fig. 2).		As to claim 14, Skrzypchak in view of Parto further discloses wherein the power stage (16/123, 127) includes at least one a group consisting of: a field effect transistor (FET); a junction FET (JFET); a metal-oxide-semiconductor field-effect transistor (MOSFET); a metal-semiconductor field-effect transistor (MESFET); an insulated-gate bipolar transistor (IGBT); a bipolar junction transistor (BJT); a thyristor; an integrated As to claim 15, Skrzypchak in view of Parto further discloses wherein a voltage rating of the power stage (16/123, 127) is at least 80 volts (See Parto ¶ 0416) (Notes: such can be configured based on designs and requirements).					As to claim 16, Skrzypchak in view of Parto further discloses wherein the die (16/113A) comprises a semiconductor die (16/113A) (See Fig. 1, ¶ 0077).				As to claim 17, Skrzypchak in view of Parto discloses further comprising a gallium nitride die that includes the power stage (16/123, 127) (See Parto Fig. 1, ¶ 0078).													As to claim 21, although Skrzypchak discloses a semiconductor package comprising: a substrate (14) forming a first surface of the substrate (14), and a second surface of the substrate (14), the second surface of the substrate (14) opposing the first surface of the substrate (14); a set of terminals (18) protruding from the first surface of the substrate (14); a first die (16) forming a first power stage (16) physically and thermally coupled to the first surface of the substrate (14); a second die (16) forming a second power stage (16) physically and thermally coupled to the first surface of the substrate (14); a flexible circuit (12) including a power stage circuit layer and a control circuit layer separated by a flexible insulating substrate layer; wherein the first die (16) is mounted on a first surface of the flexible circuit (12) such that the first power stage (16) is electrically connected to the power stage circuit layer, and the second die (16) is mounted on the first surface of the flexible circuit (12) such that the second power stage .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0056562 A1 to Skrzypchak (“Skrzypchak”), U.S. Patent Application Publication No. 2017/0331371 A1 to Parto (“Parto”), U.S. Patent Application Publication No. 2018/0040593 A1 to Zhou et al. (“Zhou”), and U.S. Patent Application Publication No. 2013/0001797 A1 to Choi et al. (“Choi”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0218666 A1 to Yang (“Yang”). The teachings of Skrzypchak, Parto, Zhou, and Choi have been discussed above.				As to claim 13, although Skrzypchak discloses the substrate (14) that may be a metal component and a second surface of the substrate (14) opposing the first surface of the substrate (14) (See Fig. 2, ¶ 0014), Skrzypchak, Parto, Zhou, and Choi do not disclose further comprising a heat sink physically and thermally coupled to the second surface of the substrate.											However, Yang does disclose further comprising a heat sink (180) physically and thermally coupled to the second surface (104) of the substrate (100) (See Fig. 2, ¶ 0046, ¶ 0048, ¶ 0067).											In view of the teaching of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Skrzypchak to have further comprising a heat sink physically and thermally coupled to the second surface of the substrate because such a heat sink can effectively and further dissipate heat generated by the power device package (See ¶ 0067).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Tokuyama et al. (US 2012/0300522 A1).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DAVID CHEN/Primary Examiner, Art Unit 2815